Citation Nr: 0523317	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  99-09 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to a disability rating in excess of 
50 percent for anxiety disorder.

3.  Entitlement to a disability rating in excess of 
20 percent for hallux valgus and hammertoes, left foot.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
determined that new and material evidence had not been 
received to reopen a claim for service connection for a low 
back disorder.  In a March 1998 rating decision the RO 
granted service connection for depression and hallux valgus 
and hammertoes, left foot, each rated as non-compensable.  
The veteran perfected an appeal of the ratings assigned for 
the service-connected disabilities and the denial of service 
connection for the low back disorder.

In an October 2004 rating decision the RO increased the 
rating for the left toe disability from zero to 20 percent.  
In a February 2005 rating decision the RO increased the 
rating for the psychiatric disorder, described as anxiety 
disorder, to 50 percent.  The veteran contends that higher 
ratings are warranted for those disabilities.

The Board notes that the record raises the issue of 
entitlement to a total disability rating based on individual 
unemployability.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (once a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability).  As this issue has not 
yet been adjudicated, the matter is REFERRED to the RO for 
appropriate action.

The issues of entitlement to a higher rating for hallux 
valgus and hammertoes of the left foot, and a higher rating 
for anxiety disorder are addressed in the remand portion of 
the decision below.  These issues are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
AMC will notify the veteran if further action is required on 
his part.




FINDINGS OF FACT

1.  In an August 1992 rating decision the RO denied 
entitlement to service connection for a low back disorder.  
The veteran was notified of that decision and did not appeal.

2.  The evidence received subsequent to the August 1992 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has a low 
back disorder that is related to a service-connected 
disability, and it must be considered in order to fairly 
decide the merits of his claim.


CONCLUSION OF LAW

The August 1992 rating decision in which the RO denied 
entitlement to service connection for a low back disorder is 
final, new and material evidence has been received, and the 
claim is reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 19.192 (1991); 
38 C.F.R. § 3.156 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his low back disability was caused 
or aggravated by an altered gait due to his service-connected 
residuals of a fracture of the left ankle.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits and to assist claimants 
in the development of their claims.  VA has issued a 
regulation to implement the provisions of the VCAA, which is 
codified at 38 C.F.R. §3.159 (2004).  The VCAA left intact, 
however, the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

The RO has not informed the veteran of the evidence needed to 
reopen his claim for service connection for a low back 
disorder.  Although the RO provided him a VCAA notice in 
August 2002, that notice expressly pertained to his claim for 
service connection for a right ankle disability, not the low 
back.  As will be shown below, however, the Board has 
determined that evidence that is both new and material has 
been received, and reopened the claim for service connection 
for a low back disability.  The RO'S failure to notify him of 
the evidence needed to reopen his claim is not, therefore, 
prejudicial to him.  The issue of entitlement to service 
connection for a low back disorder is being remanded to 
fulfill the duty to assist and for the RO to adjudicate the 
substantive merits of the claim.
Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 19.192 (1991).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1995).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.
Analysis

Service connection for the residuals of a left ankle fracture 
has been in effect since August 1956, including neuropathy of 
the left tibial nerve, with a minimum 10 percent rating 
assigned.  In November 1966 the RO increased the rating from 
10 to 20 percent, and in March 1998 from 20 to 30 percent.

The medical evidence shows that in July 1971 the veteran's 
complaints of low back pain were diagnosed as degenerative 
joint and disc disease of the lumbosacral spine.  In a 
December 1971 rating decision the RO initially denied 
entitlement to service connection for a low back condition.  
The RO denied service connection because the medical evidence 
did not show a relationship between the service-connected 
left ankle disability and the low back disorder.  The veteran 
was notified of the December 1971 decision and did not 
appeal, and that decision is final.  38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. § 19.153 (1971).

The veteran continued to receive ongoing medical treatment 
for his low back disability.  Medical evidence beginning in 
1991 documents a leg length discrepancy between the right and 
left legs due to the left ankle fracture, resulting in an 
altered gait pattern.  In January 1992 reports two of the 
veteran's private physicians provided the opinion that the 
altered gait pattern caused, or at least aggravated, the low 
back pathology.  

The RO provided the veteran a VA medical examination in April 
1992, which did not include review of his medical records, 
during which he complained of severe back pain.  Physical 
examination did not reveal any limitation of motion, muscle 
spasm, or neurologic injury in the low back.

In an August 1992 rating decision the RO found that the 
January 1992 medical reports were new and material evidence, 
and reopened the claim for service connection for a low back 
disability.  The RO then denied service connection on the 
basis that the veteran did not currently have a low back 
disability, in that no physical findings resulted from the 
April 1992 VA examination.  The veteran was notified of the 
August 1992 decision and did not appeal, and that decision is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 19.192 
(1991).

In June 1996 the veteran again claimed entitlement to service 
connection for a low back disability.  With that claim he 
submitted a September 1996 X-ray study documenting 
considerable degenerative disease in the lumbosacral spine, 
with marked narrowing of the L5-S1 disc space with marginal 
sclerosis and spur formation, slight narrowing of the 
remaining lumbar disc spaces, and narrowing of the facet 
joints at L4-L5 and L5-S1.  A magnetic resonance image (MRI) 
of the lumbosacral spine in October 1996 revealed a bulging 
annulus and degenerative disc disease involving the entire 
lumbar spine.

The RO provided the veteran a VA medical examination in 
October 1996, during which the examiner found that the 
veteran had developed a leg length discrepancy and deformity 
of the left foot which, over time, could contribute to the 
degenerative joint disease of the lumbosacral spine.  The 
examination resulted in a diagnosis of chronic low back pain 
syndrome secondary to degenerative joint disease of the 
lumbosacral spine, based on the results of the September 1996 
X-ray study.

VA and private treatment records document the ongoing 
treatment of degenerative joint and disc disease of the 
lumbosacral spine, with multiple physical examinations 
showing limitation of motion and radiculopathy due to the low 
back disability.

The Board finds that the evidence submitted subsequent to the 
August 1992 rating decision is new, in that it clearly 
documents the veteran having degenerative joint and disc 
disease in the lumbosacral spine.  The RO denied service 
connection in August 1992 on the basis of there being no 
current low back disability.  The evidence is also material 
because the examiner in October 1996 found that the low back 
pathology may be related to the service-connected left foot 
and ankle disability.  Although the examiner only found that 
the leg length discrepancy and deformity of the left foot 
could contribute to the low back disability, when viewed in 
the context of the January 1992 medical opinions that 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
The Board finds, therefore, that new and material evidence 
has been received, and the claim of entitlement to service 
connection for a low back disorder is reopened.

As previously stated, the Board also finds that additional 
development is required prior to considering the substantive 
merits of the claim for service connection.  The issue of 
entitlement to service connection for a low back disorder is, 
therefore, being remanded.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened.




REMAND

The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and still pending before VA on that date.  
See VAOPGCPREC 7-03.  Because the veteran's claim for service 
connection for a low back disorder and his appeal of the 
ratings assigned for his psychiatric disorder and hammertoes 
of the left foot were pending at the RO in November 2000, the 
provisions of the VCAA are applicable to his claims.  The RO 
has not provided any notice to him informing him of the 
evidence required to substantiate his claims, or the relative 
responsibilities of the veteran and VA in developing that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board finds, therefore, that remand of the case 
is required.

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  The United 
States Court of Appeals for Veterans Claims (Court) defined 
"disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995).  

In order to establish service connection for the claimed 
disorder based on secondary service connection, there must be 
(1) medical evidence of a current diagnosis of the claimed 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

As previously stated, the veteran contends that his low back 
disorder is secondary to the service-connected left ankle and 
foot disability.  His claim is supported by medical evidence 
documenting the degenerative disc and joint disease of the 
lumbosacral spine, and evidence of the service-connected left 
ankle and foot disability.  In order to fulfill the duty to 
assist VA should, therefore, obtain a medical opinion 
regarding the claimed nexus between the degenerative disc 
disease and the service-connected disability.  See 38 C.F.R. 
§ 3.159(c) (2004).

The veteran also contends that he is entitled to a disability 
rating in excess of 50 percent for anxiety disorder.  The 
medical evidence beginning in October 1996 shows that he is 
unable to work, and is very limited in social functioning, 
due to his psychiatric impairment.  In addition to the 
service-connected anxiety disorder, however, the medical 
evidence indicates that he suffers from a mixed personality 
disorder and dementia, following a stroke, which are not 
service connected.  It is not clear from the available 
evidence the level of social and occupational impairment 
caused by his service-connected anxiety disorder, versus the 
impact of the nonservice-connected disorders.

In addition, the available evidence indicates that the 
veteran has received treatment for his psychiatric disorder 
from the Long Island Jewish Medical Center, Hillside 
Hospital, since 1988.  Although he submitted some of those 
treatment records in support of his appeal of the assigned 
rating, it does not appear that all of the relevant records 
have been received.

Accordingly, the appeal is remanded for the following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is completed 
with respect to the claims for increased 
ratings for his anxiety disorder and 
hammertoes of the left foot, and on the 
issue of service connection for a low 
back disorder, to include secondary 
service connection.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder since August 1996.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran a VA psychiatric examination for 
the purpose of evaluating the etiology 
and severity of his psychiatric 
symptomatology.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  If the examiner finds that a 
psychiatric interview cannot be 
successfully conducted due to the 
veteran's mental state, the examiner is 
asked to provide the requested 
information based on review of the claims 
file.

(a)  The examiner should provide a 
description of the history of the 
psychiatric disorder and the current 
symptomatology, and provide a diagnosis 
of any psychiatric pathology.  The 
examiner should also provide a 
description of the effect of the 
psychiatric symptomatology on the 
veteran's social and occupational 
functioning, including a Global 
Assessment of Functioning (GAF) score in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders.  

(b)  The examiner should also provide an 
opinion 
on the extent to which the veteran's 
psychiatric symptomatology affects his 
ability to adapt and function in a work 
environment, in terms of how any 
occupational and social impairment 
impacts his work efficiency, ability to 
perform occupational tasks, and ability 
to establish or maintain effective work 
and social relationships.  Specifically, 
the examiner should provide an opinion on 
whether any limitations in social and 
occupational functioning are due to the 
service-connected anxiety disorder, or to 
a nonservice-connected psychiatric 
disorder, including dementia or a 
personality disorder.  The examiner 
should quantify the extent of his 
disability that is attributed to the 
anxiety disorder as opposed to the 
nonservice-connected disorders.  If it 
would aid the examiner in distinguishing 
the symptoms of the nonservice-connected 
disorder, he/she can provide a GAF score 
based on the symptoms of anxiety alone.  
If the functional limitations imposed by 
the nonservice-connected psychiatric 
disorders cannot be distinguished, the 
examiner should so state.

4.  The RO should provide the veteran a 
VA medical examination in order to obtain 
a medical opinion on whether the 
degenerative disc and joint disease of 
the lumbosacral spine has been caused or 
aggravated by the service-connected left 
ankle and foot disability, with resulting 
shortening of the left lower extremity.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.  If 
the examiner finds that the left ankle 
and foot disability aggravated, but did 
not cause, the degenerative disc disease, 
the examiner should distinguish the 
degree of low back disability that is due 
to the service-connected disability from 
that due to other causes.  The examiner 
should provide the rationale for his/her 
opinion.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


